Case 3:16-cv-02435-BRM-DEA Document 187 Filed 04/15/19 Page 1 of 2 PageID: 2877




  AGNES LAWSON and CASSIUS                         :
  LAWSON, h/w,                                     : UNITED STATES DISTRICT COURT
                                                   :    DISTRICT OF NEW JERSEY
                 Plaintiffs,                       :
                                                   :   Civil Action No. 16-2435 (BRM)
         v.                                        :
                                                   :               ORDER
  AMERICAN GUARANTEE AND                           :
  LIABILITY INSURANCE COMPANY,                     :
  et.al.,

                 Defendants.


         THIS MATTER having come before the Court for a telephone status conference on
 April 9, 2019; and the Court having conferred with counsel concerning the parties’ discovery
 disputes [dkt. no. 184]; and good cause appearing for the entry of this Order:

        IT IS on this 15th day of April, 2019

        ORDERED THAT:

    1. All parties must conduct discovery expeditiously and diligently. In addition, all discovery
       conducted must be proportional to the needs of the case considering the factors set forth
       in Fed. R. Civ. P. 26(b)(1).

    2. The discovery schedule set forth in the parties’ joint letter to the Court dated October 19,
       2018 [dkt. no. 161] remains in effect.

    3. The Praxair Defendants must supplement the production of electronically stored
       information (i.e., emails) with respect to Michael Skrjanc by May 9, 2019.

    4. The deposition of Michael Skrjanc must be conducted by June 7, 2019.

    5. The parties have vigorously litigated and continue to litigate numerous discovery issues.
       The Court has devoted substantial time to addressing and attempting to resolve these
       disputes. The parties’ submissions make it clear that this matter will continue to require
       intensive case management involving the resolution of numerous discovery and other
       disputes. The required level of case management is untenable given the burdens on the
       District of New Jersey. As such, Plaintiffs’ application for the appointment of a Special
       Master under Federal Rule of Civil Procedure 53 (as to which Defendants take “no
Case 3:16-cv-02435-BRM-DEA Document 187 Filed 04/15/19 Page 2 of 2 PageID: 2878



       position”) is GRANTED. By separate Order, the parties will be notified of the Court’s
       proposed appointment. It is the Court’s intention that the Special Master will have all of
       the authority specified by Fed. R. Civ. P 53(c). The Special Master will bill time at his
       customary rate and specify the time allocated to each individual dispute. For each such
       dispute, the non-prevailing party will be responsible for the Special Master’s fees. With
       respect to the appointment of a Special Master, no later than April 30, 2019, each party is
       to submit correspondence to the Court addressing (1) the party’s position on any issue the
       party would like the Court to consider in relation to the appointment of a Special Master;
       and (2) the party’s position on the items identified in Rule 53(b)(2).

    6. The Court will conduct a telephone status conference on June 19, 2019 at 3:30PM.
       Counsel for Plaintiffs is directed to initiate the call to (609) 989-2144.

    7. Counsel must meet and confer in a good faith effort to resolve any discovery or case
       management dispute before bringing such dispute to the attention of the Court. See
       L.Civ.R. 16.1(f)(1). Any unresolved disputes must be brought to the Court’s attention
       promptly by a joint letter to the undersigned.

    8. Counsel must confer at least 48 hours in advance of each Court appearance to confirm
       attendance and to review any matters to be discussed with the Court.


                                                        s/ Douglas E. Arpert
                                                      DOUGLAS E. ARPERT
                                                      United States Magistrate Judge
